Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 05/13/2021 in reply to the Office action of 03/30/2021 has been entered. Claims 2-15, 20-23 and 25-33 are pending.

Claims 2-15, 20-23 and 25-33, pending in this application, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest a method of inducing homoeologous recombination in wheat by breeding a wheat starting stock that comprises chromosome 5Mg having homoeologous recombination promoter gene from Ae. geniculate (Hpp-5Mg) and at least one non-functional Ph gene with a plant capable of crossbreeding with said wheat and comprises one or more target genes, and selecting progeny plants that homozygous for ph1b/ph1b and heterozygous for chromosome 5Mg/5D chromosome and the target genes, and further crossing said progeny with a plant capable of crossbreeding with wheat and comprises one or more target genes, wherein one or mare target genes in transferred in a second homoeologous recombination event at frequency that is twenty five times greater than recombination of said target gene when crossed with a wheat starting stock lacking said 5Mg chromosome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662